Title: From Thomas Jefferson to James Maury, 2 July 1787
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Paris July 2. 1787.

The reason why the receipt of your favor of May 21. has been  thus long unacknoleged was my absence on a tour round the seaport towns from which I am just returned. In the mean time the occasion of your enquiry relative to Mr. Morris’s bills has passed. Nor could I now explain the reason of their protest. I understand however that they are since honoured. The effect therefore will only be to shew that there is a limit even to his credit.
Present appearances in Europe would seem to threaten war. On one side England sending a navy of observation to hover over Holland, and Prussia an army. This country sending a navy and army to hover over the other side of the same country. Yet it is morally sure that all these powers desire peace most ardently. It remains to see then whether they mean any more than to arrange a kind of constitution which shall be merely neutral and to force it on the United Netherlands as was done in the case of Geneva. I need not write you American news. You have it of later date than I have. I shall therefore only add assurances of the esteem and respect with which I am Dr. Sir Your friend & servt.,

Th: Jefferson

